Exhibit 10.3

 



THE LIENS, SECURITY INTERESTS, ASSIGNMENTS AND/OR OTHER ENCUMBRANCES GRANTED BY
THIS DOCUMENT IS SUBORDINATE TO THE LIENS OF KEYBANK NATIONAL ASSOCIATION, OR
ITS SUCCESSORS OR ASSIGNS, PURSUANT TO THE TERMS OF A SUBORDINATION AGREEMENT
DATED AS OF NOVEMBER 1, 2016, AS SUCH AGREEMENT MAY FROM TIME TO TIME BE
AMENDED, RESTATED OR OTHERWISE MODIFIED (OR ANY SUCCESSOR AGREEMENT WHICH
REPLACES AND REFERENCES SUCH AGREEMENT).

LOAN AND SECURITY AGREEMENT

Loan and Security Agreement, dated as of November 1, 2016 (as the same may from
time to time be amended, restated, supplemented or otherwise modified, this
“Agreement”), by and between B.R. Johnson, LLC, a Delaware limited liability
company (the “Company”), and Regional Brands Inc., a Delaware corporation
(“Lender”).

WITNESSETH:

WHEREAS, the Company desires to obtain a term loan from Lender and Lender
desires to make such loan available to the Company;

WHEREAS, the Company desires to grant to Lender a security interest in certain
collateral to secure the prompt payment and performance in full of the Company’s
obligations hereunder;

WHEREAS, the Company is entering into that certain Credit and Security
Agreement, dated as of the date hereof (as the same may from time to time be
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
with KeyBank National Association;

WHEREAS, capitalized terms used but not defined in this Agreement shall have the
respective meanings given to such terms in the Credit Agreement.

NOW, THEREFORE, in consideration of the mutual promises, representations and
warranties contained herein, and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

1.       Loans. Subject to the terms and conditions of this Agreement, Lender
agrees to make a term loan (the “Term Loan”) to the Company on the date hereof
in the aggregate principal amount of $7,500,000.00. The Term Loan shall be
evidenced by a promissory note in the form attached hereto as Exhibit A (the
“Note” and, together with this Agreement, the “Loan Documents”). Payments of
principal on the Term Loan will be due and payable as follows: (a) $300,000.00
on the first anniversary of the date hereof; (b) $500,000.00 on the second
anniversary of the date hereof; (c) $600,000.00 on the third anniversary of the
date hereof; (d) $700,000.00 on the fourth anniversary of the date hereof; and
(e) the remaining outstanding principal balance of the Term Loan will be due and
payable in full on the fifth anniversary of the date hereof (the “Maturity
Date”).





 

 

 

2.       Interest.

2.1.       The Term Loan will bear interest at the rate of six percent (6%) per
annum payable in cash on the outstanding principal balance of the Term Loan.
Accrued and unpaid interest will be payable quarterly on January 1, April 1,
July 1 and October 1 of each year during the term of this Agreement, with the
first payment due and payable on January 1, 2017. In addition, accrued and
unpaid interest will be payable together with each scheduled payment of
principal on the Term Loan and on the Maturity Date. Interest will be computed
on the basis of the actual number of days elapsed, over a year of 365/366 days.

2.2.       Notwithstanding the rates of interest specified in Section 2.1, or
elsewhere herein, effective immediately upon the occurrence of an Event of
Default (as defined in the Note) and for as long thereafter as such Event of
Default is continuing, the principal balance of the Term Loan and the amount of
all other Obligations (as defined below) will bear interest at a rate per annum
equal to the rate of interest that would otherwise be applicable thereto
pursuant to Section 2.1 plus four percent (4%) per annum (the “Default
Interest”); provided, however, no interest charged thereon shall exceed the
maximum amount allowed by law.

3.       Security Interest.

3.1.       To secure the prompt payment and performance in full when due,
whether by lapse of time, acceleration or otherwise, of all of the obligations
of the Company under the Loan Documents (the “Obligations”), the Company hereby
grants to Lender a continuing security interest in, and a right to set off
against, any and all right, title and interest of the Company in and to all of
the Collateral. The parties hereto hereby acknowledge and agree that the
security interest created hereby in the Collateral constitutes continuing
collateral security for all of the Obligations, whether now existing or
hereafter arising.

3.2.       The Company covenants that, so long as any of the Obligations remain
outstanding, the Company will execute and deliver to Lender and/or file such
agreements, assignments or instruments and do all such other things as Lender
may reasonably deem necessary or appropriate (i) to assure to Lender its
security interests hereunder are perfected, including such financing statements
(including continuation statements) or amendments thereof or supplements thereto
or other instruments as Lender may from time to time reasonably request in order
to perfect and maintain the security interests granted hereunder in accordance
with UCC and any other personal property security legislation in the appropriate
state(s) or jurisdiction(s), and (ii) to otherwise protect and assure Lender of
its rights and interests hereunder. The Company hereby authorizes Lender to
prepare and file such financing statements (including continuation statements)
or amendments thereof or supplements thereto or other instruments as Lender may
from time to time deem necessary or appropriate in order to perfect and maintain
the security interests granted hereunder in accordance with the UCC.

3.3.       The Company covenants that, so long as any of the Obligations remain
outstanding, the Company will defend its interests in the Collateral against the
claims and demands of all other parties claiming an interest therein and keep
the Collateral free from all liens, claims and encumbrances of every nature
whatsoever, except for the security interests granted hereunder and under the
Credit Agreement, and for Permitted Liens.





 2 

 

 

3.4.       The Company hereby irrevocably makes, constitutes and appoints
Lender, its nominee or any other person whom Lender may designate as the
Company’s attorney-in-fact with full power and for the limited purpose to sign
in the name of the Company any financing statements, amendments and supplements
to financing statements, continuation financing statements, notices and any
similar documents which in Lender’s reasonable discretion would be necessary,
appropriate or convenient in order to perfect or maintain perfection of the
security interests granted hereunder, such power, being coupled with an
interest, being and remaining irrevocable so long as any of the Obligations
remain outstanding.

3.5.       Upon the occurrence of an Event of Default (as defined in the Note)
and during continuation thereof, Lender will have, in addition to the rights and
remedies provided herein or in the Note or by law, the rights and remedies of a
secured party under the UCC (regardless of whether the UCC is the law of the
jurisdiction where the rights and remedies are asserted and regardless of
whether the UCC applies to the affected Collateral). In addition, Lender will
have the right to exercise any one or more of the following remedies following
the occurrence and during the continuance of an Event of Default: (i) to declare
all amounts payable under the Loan Documents to be immediately due and payable
without notice or demand to the Company; (ii) to sue for and recover all such
payments; (iii) to take possession of the Collateral, without notice or demand
(except to the extent otherwise required by law), wherever it may be located
(and to enter on any premises of the Company for such purpose), without any
court order or other process of law (and the Company hereby waives any and all
damages resulting from such taking of possession); and (iv) to pursue any other
remedy at law or in equity not inconsistent with the foregoing.

3.6.       Notwithstanding any action which Lender may take, the Company will be
and remain liable for the payment and performance in full of all Obligations.
The rights and remedies of Lender under the Loan Documents will be cumulative
and not exclusive of any other right or remedy which Lender may have.

3.7.       In addition to all other sums due Lender with respect to the
Obligations, the Company will pay to Lender promptly upon demand all reasonable
documented costs and expenses incurred by Lender, including, but not limited to,
reasonable attorneys’ fees and court costs, in protecting, preserving or
obtaining the Collateral, in enforcing payment of the Obligations, in the
prosecution or defense of any action or proceeding by or against Lender or the
Company concerning any matter arising out of or in connection with this
Agreement, the Note, any Collateral or any of the Obligations, or otherwise in
exercising any of its rights or remedies hereunder or under applicable law,
including, without limitation, any of the foregoing arising in, arising under or
related to a case under Title 11 of the United States Code, as amended,
modified, succeeded or replaced form time to time.

3.8.       In addition to other powers of attorney contained herein, the Company
hereby designates and appoints Lender, and each of its designees or agents, as
attorney-in-fact of the Company, irrevocably and with full power of
substitution, with authority to do, take and perform all such acts and things as
Lender may reasonably deem to be necessary, proper or convenient in connection
with the Collateral, or in exercising any of its rights or remedies hereunder or
under applicable law, upon the occurrence and during the continuation of an
Event of Default. This power of attorney is a power coupled with an interest and
will be irrevocable for so long as any of the Obligations remain outstanding.
Lender will be under no duty to exercise or withhold the exercise of any of the
rights, powers and privileges expressly or implicitly granted to it in any of
the Loan Documents, and will not be liable for any failure to do so or any delay
in doing so. This power of attorney is conferred on Lender solely to protect,
preserve and realize upon its security interest in the Collateral.





 3 

 

 

3.9.       The security interest in the Collateral will continue to be effective
or be automatically reinstated, as the case may be, if at any time payment, in
whole or in part, of any of the Obligations is rescinded or must otherwise be
restored or returned by Lender. In the event that payment of all or any part of
the Obligations is rescinded or must be restored or returned, all reasonable
documented costs and expenses (including without limitation any reasonable legal
fees and disbursements) incurred by Lender in enforcing such reinstatement will
be paid promptly upon demand by the Company.

3.10.       Lender will not be liable under any of the Loan Documents for any
acts or omissions other than as a result of its gross negligence or willful
misconduct. In no event will Lender be liable for any special, incidental,
indirect, exemplary, consequential or punitive damages or lost profits for any
reason whatsoever.

4.       Representations of the Company. The Company represents and warrants to
Lender as follows:

4.1.       The Company is duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all requisite limited liability
company power and authority to conduct its business as it is now being conducted
and to own, lease and operate its properties and assets.

4.2.       The Company has all requisite power and authority to execute, deliver
and perform the Loan Documents and to consummate the transactions contemplated
hereby and thereby. The execution, delivery and performance by the Company of
the Loan Documents and the consummation by the Company of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
required limited liability company action on the part of the Company. Each of
the Loan Documents has been duly and validly executed and delivered by the
Company and constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to or affecting creditors’
rights generally, including the effect of statutory and other laws regarding
fraudulent conveyances and preferential transfers and subject to the limitations
imposed by general equitable principles (regardless whether such enforceability
is considered in a proceeding at law or in equity).

4.3.       None of the execution, delivery or performance by the Company of any
of the Loan Documents or the consummation of any of the transactions
contemplated hereby or thereby, including, without limitation, the grant by the
Company, and perfection, of the security interest in the Collateral granted
hereby, will (a) violate any provision of the organizational or governing
documents of the Company, (b) require any consent, waiver, approval, exemption,
declaration, license, authorization or permit of, or filing or registration with
or notification to, any federal, state, municipal or local government, official
thereof, governmental or regulatory authority, agency, commission or department,
including courts of competent jurisdiction (each, a “Governmental Authority”),
except for the filing or recording of UCC financing statements, (c) require a
consent under, result in a violation or breach of, constitute (with or without
notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation, amendment or acceleration or any obligation) under,
or result in the creation of any lien, claim or encumbrance on any of the
properties or assets of the Company pursuant to, any of the terms, conditions or
provisions of any indenture, mortgage, note, bond, license, government
registration, contract, lease, franchise, permit, agreement or other instrument
or obligation to which the Company is a party or by which the Company or any of
its properties or assets may be bound, or (d) violate any statute, law, rule,
regulation, code or ordinance of any Governmental Authority applicable to the
Company or by which the Company or any of its properties or assets may be bound.





 4 

 

 

4.4.       There are no actions, suits, proceedings or claims pending or, to the
knowledge of the Company, threatened against or affecting the Company by or
before any Governmental Authority which, if adversely determined, would
adversely affect (a) the ability of the Company to perform any of its
obligations under any of the Loan Documents or (b) the legality, validity or
enforceability of any of the Loan Documents.

4.5.       Following the closing of the BRJ Acquisition, the Company will be a
solvent entity and a going concern with current liquidity to fund its
operations, and none of the execution, delivery or performance of this Agreement
or the Credit Agreement, and no other fact, event, circumstance or condition has
occurred or exists that, would cause the Company to be insolvent.

4.6.       To the knowledge of the Company, all of the financial statements and
other financial information of the Company and BRJ Seller provided to Lender on
or prior to the date hereof are true and correct in all material respects, and
fairly present in all material respects the financial position and results of
operations of the Company or BRJ Seller, as applicable, as of and for the
applicable periods covered thereby.

4.7.       The Company and its representatives have fully disclosed any and all
facts that are important and material to Lender’s consideration of the Term
Loan, and no fact, event, condition or occurrence exists that has not been
disclosed and would cause a reasonable person not to make the Term Loan.

4.8.       As of the date hereof, the address of the Company’s chief executive
office and chief place of business is 6960 Fly Road, East Syracuse, New York. As
of the date hereof, the Company’s exact legal name is as shown in this
Agreement.

4.9.       Following the closing of the BRJ Acquisition, the Company will have
good, valid and marketable title to the Collateral, free and clear of all liens,
claims and encumbrances of every nature whatsoever other than the security
interest created hereby and by the Credit Agreement, and for Permitted Liens.





 5 

 

 

4.10.       This Agreement creates a valid security interest in favor of Lender
in the Collateral which, when properly perfected, will constitute a valid,
perfected security interest in such Collateral, to the extent such security
interest can be perfected by filing under the UCC, which security interest shall
be a second priority security interest until such time as the Credit Agreement
has been terminated in accordance with its terms and shall thereafter be a first
priority security interest.

5.       Covenants. All of the covenants set forth in Article V of the Credit
Agreement (the “Covenants”) are hereby incorporated by reference in this
Agreement. For purposes of this Agreement, all references in the Covenants to
Agent or any Lender shall be deemed to refer to Lender hereunder. The Company
will be required to comply with all of the Covenants and perform all of its
obligations under the Covenants (including, without limitation, all notice and
information delivery requirements) for the benefit of Lender as if the Covenants
were fully set forth herein, and Lender will be entitled to exercise any and all
rights and remedies available to Agent under the Credit Agreement in the event
that the Company breaches, defaults or otherwise fails to perform or comply with
any of the Covenants. For purposes of this Agreement, all of the Covenants, and
all of Lender’s rights and remedies with respect thereto, will survive any
termination of the Credit Agreement. In the event that (i) any modification of
the Covenants is approved by the Agent, such modification shall automatically
apply to this Agreement and (ii) in the event that any Event of Default under
the Credit Agreement is at any time waived by the Agent, such waiver shall be
deemed effective with respect to any Event of Default hereunder caused by the
Event of Default under the Credit Agreement.

6.       Survival. All representations, warranties, covenants and agreements
contained in the Loan Documents and in any document, exhibit, schedule or
certificate delivered in connection herewith or incorporated by reference herein
will survive the execution and delivery of this Agreement and the closing of the
Term Loan and will not be affected by any investigation at any time made by
Lender or on its behalf.

7.       Miscellaneous.

7.1.       This Agreement shall be governed by, and construed and enforced in
accordance with, the internal laws of the State of Ohio without giving any
effect to principles of conflicts of laws. Each party agrees that all legal
proceedings concerning the interpretation, enforcement and defense of the
transactions contemplated by this Agreement will be commenced in the state and
federal courts sitting in the County of Cuyahoga, State of Ohio (the “Ohio
Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the Ohio Courts for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of this Agreement), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, or such Ohio Courts are improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. EACH PARTY HERETO HEREBY IRREVOACABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMNT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.





 6 

 

 

7.2.       All notices, requests, demands, instructions and other communications
to be given under this Agreement shall be in writing and shall be deemed given
(a) when sent if sent by facsimile or e-mail (or on the immediately following
Business Day if sent after the close of business or on a day that is not a
Business Day) with electronic confirmation of delivery thereof, (b) when
delivered, if delivered personally to the intended recipient, (c) one Business
Day following sending by overnight delivery via a nationally recognized
overnight courier service, or (d) three Business Days following sending by
registered or certified mail, return receipt requested, postage prepaid and in
each case, addressed to a party at the following address for such party:

To the Company:

c/o Lorraine Capital, LLC

591 Delaware Avenue

Buffalo, New York 14202

Attention: Richard Gioia, Member

Facsimile: (940) 382-9966

E-mail: jreich@lorrainecapital.com

 

With a copy (which shall not constitute notice) to:

Lippes Mathias Wexler Friedman LLP

50 Fountain Plaza, Suite 1700

Buffalo, New York 14202

Attention: Brian J. Bocketti, Esq.

Facsimile: (716) 853-5199

E-mail: bbocketti@lippes.com

 

To Lender:

Regional Brands Inc.

6060 Parkland Boulevard

Cleveland, Ohio 44124

Attention: Brian Hopkins

Facsimile: (216) 825-4001

E-mail: brian@ancora.net

 

With a copy (which shall not constitute notice) to:

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, New York 10019

Attention: Michael R. Neidell, Esq.

Facsimile: (212) 451-2222

E-mail: mneidell@olshanlaw.com

 





 7 

 

 



7.3.       This Agreement shall be binding upon and inure to the benefit of the
Company, Lender and their respective successors and permitted assigns. The
Company may not assign any of its rights or delegate any of its obligations
under all or any part of this Agreement or the Note without the prior written
consent of Lender.

7.4.       This Agreement, the Note and all exhibits and schedules hereto
constitute the entire agreement between the parties hereto in respect of the
subject matter hereof and supersede all other prior agreements and
understandings, both written and oral, between the parties in respect of the
subject matter hereof.

7.5.       This Agreement may be amended, modified and supplemented in any and
all respects by written agreement of the parties hereto with respect to any of
the terms contained herein. No waiver hereunder shall be effective unless it is
in writing, signed by the party against whom such waiver is sought to be
enforced and then only to the extent specifically stated. No failure or delay in
exercising any right, power or privilege hereunder or under applicable law will
operate as a waiver thereof, nor will any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder or under applicable law. The failure of
Lender to insist upon strict adherence to any term of this Agreement on one or
more occasions shall not be considered a waiver or deprive Lender of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement.

7.6.       This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original and all of which together shall be considered
one and the same agreement and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
party hereto. Facsimile or .pdf signatures shall have the same force and effect
as original signatures.

7.7.       If any provision of this Agreement is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provision.

7.8.       The headings in this Agreement are for reference purposes only and
shall not constitute a part hereof.

[Signature page follows]





 8 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.

  B.R. JOHNSON, LLC       By: /s/ Justin M. Reich     Name: Justin M. Reich    
Title: Manager

 

  REGIONAL BRANDS INC.       By: /s/ Brian Hopkins     Name: Brian Hopkins    
Title: Chairman and Chief Executive Officer



 9 

 

 

EXHIBIT A

THE INDEBTEDNESS EVIDENCED BY THIS DOCUMENT IS SUBORDINATE TO THE INDEBTEDNESS
OF THE MAKER(S) (OR ANY SUCCESSOR THERETO) TO KEYBANK NATIONAL ASSOCIATION, AS
AGENT, OR ANY OF ITS SUCCESSORS OR ASSIGNS, PURSUANT TO THE TERMS OF A
SUBORDINATION AGREEMENT DATED AS OF NOVEMBER 1, 2016, AS SUCH AGREEMENT MAY FROM
TIME TO TIME BE AMENDED, RESTATED OR OTHERWISE MODIFIED (OR ANY SUCCESSOR
AGREEMENT WHICH REPLACES AND REFERENCES SUCH AGREEMENT).

PROMISSORY NOTE

$7,500,000.00 November 1, 2016

 

FOR VALUE RECEIVED, B.R. Johnson, LLC (“Borrower”) hereby promises to pay to the
order of Regional Brands Inc. (“Lender”), in lawful money of the United States
of America, the principal sum of Seven Million Five Hundred Thousand Dollars
($7,500,000.00). Capitalized terms used but not defined herein shall have the
respective meanings given to such terms in the Loan and Security Agreement,
dated as of November 1, 2016, between Borrower and Lender (the “Loan and
Security Agreement”). The principal of this Note will be payable on each date
provided for in Section 1 of the Loan and Security Agreement.

Borrower also promise to pay interest on the unpaid principal amount of the Term
Loan, from the date of this Note until the payment in full thereof, at the rate
per annum set forth in Section 2.1 of the Loan and Security Agreement. Such
interest will be payable on each date provided for in such Section 2.1;
provided, however, that interest (including Default Interest) on any principal
portion which is not paid when due will be payable on demand. All payments of
principal of and interest on this Note shall be made in immediately available
funds.

All payments by Borrower of principal of and interest on this Note will be made
to Lender at its address referred to in Section 7.2 of the Loan and Security
Agreement. If any payment becomes due on a day other than a business day, the
due date thereof shall be extended until the next succeeding business day, and
interest shall be payable at the applicable rate during such extension.

Borrower hereby authorizes Lender to endorse on Schedule 1 (or continuation
thereof) annexed to this Note the date and amount of the Term Loan made to
Borrower and all payments of principal amounts in respect of such Term Loan,
which endorsements shall, absent manifest error, be conclusive evidence of the
outstanding principal amount of the Term Loan; provided, however, that the
failure by Lender to make any such notation with respect to the Term Loan or any
payment thereof shall not limit or otherwise affect the obligations of Borrower
under this Note.

The delay or failure to exercise any right hereunder shall not waive such right.
The undersigned hereby waives demand, presentment, protest, notice of dishonor
or nonpayment, notice of protest and all other demands and notices in connection
with the delivery, acceptance, performance and enforcement of this Note, any and
all delays or lack of diligence in collection hereof and assents to each and
every extension or postponement of the time of payment or other indulgence.





 10 

 

 

Lender may, at any time, present this Note or any sum payable hereunder to
Borrower in satisfaction of any sum due or payable by Lender to Borrower for any
reason whatsoever.

The payment and performance of Borrower’s obligations under this Note are
secured by a security interest in the Collateral, as defined and provided in the
Loan and Security Agreement.

The occurrence of any one or more of the following events shall constitute an
Event of Default: (a) the failure to pay principal of this Note as and when due
within five (5) Business Days of the date such payment is due; (b) the failure
to pay interest on this Note or any other payment required to be made to Lender
under any Loan Document within five (5) Business Days of the date such payment
is due; (c) any representation or warranty of Borrower contained in the Loan and
Security Agreement shall prove to have been incorrect, false or misleading in
any material respect on or as of the date made or shall have become inaccurate
in any material respect; (d) Borrower shall have breached or failed to perform
or comply with any covenant contained in the Loan and Security Agreement
(including the Covenants, after giving effect to any applicable grace or cure
period contained in the Credit Agreement); (f) there shall have occurred an
Event of Default under the Credit Agreement; (g) (i) any material provision, in
the reasonable judgment of Lender, of any Loan Document shall at any time for
any reason cease to be valid and binding and enforceable against Borrower; (ii)
the validity, binding effect or enforceability of any Loan Document against
Borrower shall be contested by Borrower; (iii) Borrower shall deny that it has
any or further liability or obligation under any Loan Document; (iv) any Loan
Document shall be terminated, invalidated or set aside, or be declared
ineffective or inoperative or in any way cease to give or provide to Lender the
benefits purported to be created thereby; (v) any security interest purported to
be created with respect to the Collateral shall be asserted by Borrower not to
be a valid and perfected security interest on the Collateral and of the same
effect and priority purported to be created thereby; or (vi) except as
specifically agreed to in writing by Lender, any applicable Loan Document for
any reason (other than pursuant to the terms thereof) ceases to create a valid
and perfected security interest (subject to Permitted Liens) in any of the
Collateral; (h) a proceeding is filed or commenced against Borrower for
bankruptcy, reorganization, dissolution or liquidation which, in the case of an
involuntary proceeding, is not dismissed or discontinued within sixty (60) days,
or Borrower voluntarily or involuntarily terminates or dissolves or is
terminated or dissolved; or (g) the insolvency of, the appointment of a
custodian, trustee, liquidator or receiver for any of the property of, an
assignment for the benefit of creditors by, or the filing of a petition under
bankruptcy, insolvency or debtor’s relief law, or for any readjustment of
indebtedness, composition or extension by or against, Borrower.

Borrower agrees that if an Event of Default occurs under this Note, then the
unpaid principal balance of this Note, together with interest and other amounts
owing in respect thereof, including but not limited to all fees and expenses
provided for in the Loan and Security Agreement, will immediately become due and
payable without notice or demand. In addition, Lender will have all of the
rights and remedies provided in the Loan and Security Agreement and by law.
Borrower agrees to pay to Lender all expenses incurred by Lender, including
reasonable attorneys’ fees, in enforcing and collecting this Note.





 11 

 

 

In the event any one or more of the provisions of this Note shall for any reason
be held to be invalid, illegal or unenforceable, in whole or in part or in any
respect, or in the event that any one or more of the provisions of this Note
operate to invalidate this Note, then and in either of those events, such
provision or provisions only shall be deemed null and void and shall not affect
any other provision of this Note, and the remaining provisions of this Note
shall remain operative and in full force and effect and shall in no way be
affected, prejudiced or disturbed thereby.

Borrower further agrees to indemnify and hold harmless Lender from and against
any and all damages, liabilities, losses, costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) which Lender may incur by
reason of Borrower’s failure promptly to pay when due any indebtedness evidenced
by this Note.

This Note may not be prepaid by Borrower. This Note shall be paid without
deduction by reason of any set-off, defense or counterclaim of Borrower.

The Note shall be governed by and construed in accordance with the laws of the
State of Ohio, without giving any effect to principles of conflicts of law, and
shall be binding upon the successors and permitted assigns of Borrower and shall
inure to the benefit of the successors and assigns of Lender. Exclusive
jurisdiction relating to this Note shall vest in the Ohio Courts.

  B.R. JOHNSON, LLC       By: /s/ Justin M. Reich     Name: Justin M. Reich    
Title: Manager







 12 

 

 



SCHEDULE 1

Date

Amount of Loan

Amount of
Principal Repaid

Unpaid
Principal Amount

November 1, 2016 $7,500,000.00                    

 